SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 29, 2011 ANOTEROS, INC. (Exact name of Company as specified in its charter) Nevada 000-52561 88-0368849 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 24328 Vermont Ave. #300 Harbor City, CA 90710 (Address of principal executive offices) Phone: (310) 997-2482 (Company’s Telephone Number) Copy of all Communications to: Carrillo Huettel, LLP 3033 Fifth Avenue, Suite 400 San Diego, CA 92103 Phone: 619.546.6100 Fax: 619.546.6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ANOTEROS, INC. Form 8-K Current Report ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On August 29, 2011, Anoteros, Inc., a Nevada Corporation (the “Company”), through its wholly-owned subsidiary, Antero Payment Solutions, Inc., a Nevada corporation (“Antero Payment”) entered into that certain Joint Venture Agreement (the “JV Agreement”) with Veritec Financial Systems, Inc. a Delaware corporation (“Veritec”). Pursuant to the terms and conditions of the JV Agreement, the Company shall provide to Veritec a non-transferable, exclusive right to use the Antero SVS Software and any supporting documentation as further set forth in the JV Agreement and in exchange, Veritec will engage Antero under its Independent Sales Organization and Processor Agreement with a major prepaid issuing bank and an international card processing network, as a strategic partner of Veritec. Veritec shall waive its System Integration, One Time License, and Program Set Up Fees. The JV Agreement is for an initial term of five (5) years and shall automatically renew until terminated by either party in accordance with the terms and conditions set forth therein. The JV Agreement contains customary mutual confidentiality and indemnification provisions. The foregoing description of the JV Agreement is a summary and does not purport to be complete and is qualified in its entirety by reference to the full text thereof. A copy of the JV Agreement is attached hereto as Exhibit 10.1 and is incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 10.1 Joint Venture Agreement between the Company and Veritec Financial Systems, Inc. dated August 29, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANOTEROS, INC. Date: September 1, 2011 By: /s/ Michael Sinnwell, Jr. Michael Sinnwell, Jr. President and Chief Executive Officer
